DETAILED ACTION
1.	The amendment received on November 30, 2021 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
3.	Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a system for measuring a periodic array of structures on a sample ‘an optical system configured to control the polarization of the optical beam and to focus the optical beam with a first NA1 on a sample surface and to sweep the angle of incidence across a range of angles with an approximately fixed focal position on a sample surface with a second NA2
wherein NA2 > NA1,’ in combination with the rest of the limitations of claim 1.  Claims 2-8 are allowed at least by virtue of their dependency from claim 1.
	As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method 2θ scatterometry ‘sweeping the collimated and polarized optical beam across a surface of a parabolic mirror resulting a focal spot on a sample with a sweep of an angle of incidence of ranging from about 15° to about 65°’, in combination with the rest of the limitations of claim 9.  Claims 10, 12, and 13 are allowed at least by virtue of their dependency from claim 9.
	As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a system for 2θ scatterometry ‘a first optical system configured to project a focal spot of the laser beam onto a first surface of a sample with a dynamically variable angle of incidence and at a scanning speed such that a duration of an angular scan is at least fast enough that the sample has not moved by more than a spot size of the laser beam on the sample during a scan,’ in combination with the rest of the limitations of claim 14.  Claims 15-19 are allowed at least by virtue of their dependency from claim 14.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886